DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element (100).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0039], line 4, change “configured” to –configure--,
In [0039], line 6, change “form” to –from--,
In [0039], line 7, change “configured” to –configure--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-12 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2019/0293303).  Zhang discloses a hybrid tank and tankless  water heater system (100) configured to receive cold water at a system cold water inlet (1) and provide hot water to a system hot water outlet (2), including a storage tank (20) having a cold water inlet in fluid communication with the system cold water inlet, a recirculation inlet, and a hot water outlet in fluid communication with the system hot water outlet (SEE Annotated Figure A, below), a water heater (10) having a cold water inlet (12) and a hot water outlet (11) in fluid communication with the recirculation inlet (3) of the storage tank; and an inlet bypass (SEE Annotated Figure A), having a storage inlet shut-off valve (32) positioned to control fluid flow through the cold water inlet (22) of the storage tank; an inlet bypass circuit positioned between the system cold water inlet (1) and the cold water inlet (22) of the water heater; and an inlet bypass circuit shut-off valve (31) positioned to control fluid flow through the inlet bypass circuit. 

    PNG
    media_image1.png
    599
    845
    media_image1.png
    Greyscale

In re claim 3, Zhang discloses that the inlet bypass is configurable in a hybrid heater configuration and an on-demand configuration, wherein in the hybrid heater configuration, the storage inlet shut-off valve is open and the inlet bypass circuit shut-off valve is closed, and wherein in the on-demand configuration, the storage inlet shut-off valve is closed and the inlet bypass circuit shut-off valve is open (SEE [0096]).  In re claim 9, Zhang discloses wherein the storage inlet shut-off valve (32) is positioned between the inlet bypass circuit and the cold water inlet (22) of the storage tank (SEE Annotated Figure A).  In re claim 10, Zhang discloses a storage tank (20) of a hybrid tank and tankless water heater system configured to receive cold water at a system cold water inlet (1) and provide hot water to a system hot water outlet (2), including a storage tank (20) comprising a cold water inlet (22) in fluid communication with the system cold water inlet (1), a recirculation inlet (3), and a hot water outlet in fluid communication with the system hot water outlet (2); and an inlet bypass (SEE Annotated Figure A), including a storage inlet shut-off valve (32) positioned to control fluid flow through the cold water inlet of the storage tank; an inlet bypass circuit positioned between the system cold water inlet (1) and a cold water inlet (22) of the tankless water heater system; and an inlet bypass circuit shut-off valve (31) positioned to control fluid flow through the inlet bypass circuit.  In re claim 11, Zhang discloses that the tankless water heater system comprises a plurality of tankless water heaters (SEE [0072] wherein multiple water heaters are anticipated), the storage tank system further having an inlet manifold (12) fluidically coupled to a cold water inlet of the plurality of tankless water heaters, wherein the inlet bypass circuit is positioned between the system cold water inlet and the inlet manifold.  In re claim 12, Zhang discloses that the inlet bypass is configurable in a hybrid heater configuration and an on-demand configuration, wherein in the hybrid heater configuration, the storage inlet shut-off valve is open and the inlet bypass circuit shut-off valve is closed, and wherein in the on-demand configuration, the storage inlet shut-off valve is closed and the inlet bypass circuit shut-off valve is open (SEE [0096]).  In re claim 18, Zhang discloses that the storage inlet shut-off valve (32) is positioned between the inlet bypass circuit and the cold water inlet (22) of the storage tank.  

Allowable Subject Matter
Claims 2, 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 29, 2022